                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 TOP TOBACCO, L.P., REPUBLIC                      )
 TECHNOLOGIES (NA), LLC, and                      )
 REPUBLIC TOBACCO, L.P.,                          )
                                                  )
         Plaintiffs,                              )
                                                  )   NO. 3:19-cv-00356
 v.                                               )
                                                  )
 WASSEM ABDELSHAHED and                           )
 SMOKE DREAMS LLC,                                )
                                                  )
         Defendants.                              )

                                 MEMORANDUM OPINION

        In this case, Top Tobacco, L.P., Republic Technologies (NA), LLC, and Republic Tobacco,

L.P. seek to hold Wassem Abdelshahed and Smoke Dreams LLC (“Smoke Dreams”) liable for the

sale of counterfeit cigarette rolling papers. On February 11, 2020, the Court granted Smoke

Dreams’ Rule 12(b)(2) motion to dismiss on personal jurisdiction grounds, denied Smoke Dreams’

Rule 12(b)(6) motion as moot, and denied Abdelshahed’s Rule 12(b)(6) motion to dismiss on the

merits. (Doc. No. 34.) Plaintiffs have filed a “Motion for Partial Reconsideration and/or to Alter

or Amend Judgment.” (Doc. No. 36). The Court granted leave for additional discovery and

supplemental briefing. (Doc. No. 40.) The motion is now ripe for consideration.

I.      Legal Standard

        Under Rule 59(e), the Court may grant a motion to alter or amend a judgment if there is a

clear error of law, newly discovered evidence, an intervening change in controlling law, or a need

to prevent manifest injustice. Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005).

However, Rule 59(e) only applies to a judgment or a final order. See Keith v. Bobby, 618 F.3d

594, 597 (6th Cir. 2010) (“This court has interpreted the term ‘judgment’ to refer to a judgment or



     Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 1 of 14 PageID #: 1240
a final order.”). An order granting partial dismissal of a plaintiff’s claims is not a final order that

permits the Court to entertain a Rule 59(e) motion. See CGH Transport, Inc. v. Quebecor World,

Inc., 261 F. App’x 817, 823 n.10 (6th Cir. 2008). Here, the Court’s February 11, 2020, Order was

not final because it left claims remaining against Abdelshahed. Accordingly, to the extent Plaintiffs

bring a “motion to alter and/or amend judgment” under Rule 59(e), it is procedurally improper.

         However, “[d]istrict courts have authority both under common law and Rule 54(b) to

reconsider interlocutory orders and to reopen any part of a case before entry of final judgment.”

Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004) (citing

Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991)); see also In re Life Investors Ins. Co. of

Am., 589 F.3d 319, 326 n. 6 (6th Cir. 2009) (“[A] district court may always reconsider and revise

its interlocutory orders while it retains jurisdiction over the case.”) (citing Rodriguez, 89 F. App’x

at 959 and Mallory, 922 F.2d at 1282). Thus, district courts may “afford such relief from

interlocutory orders as justice requires.” Rodriguez, 89 F. App’x at 959 (internal quotation marks

and brackets omitted). Courts traditionally will find justification for reconsidering interlocutory

orders when there is (1) an intervening change of controlling law; (2) new evidence available; or

(3) a need to correct clear error or prevent manifest injustice. Louisville/Jefferson Cty. Metro Gov’t

v. Hotels.com, L.P., 590 F.3d 381, 389 (6th Cir. 2009) (citing Rodriguez, 89 F. App’x at 959).

II.      Analysis

         Plaintiffs first contend that new evidence supports specific personal jurisdiction. In the

alternative, Plaintiffs argue that they are entitled to an inference establishing personal jurisdiction

based on Smoke Dream’s failure to preserve certain evidence. The first issue is dispositive:

Plaintiffs have adduced sufficient evidence to support the Court’s exercise of specific personal

jurisdiction over Smoke Dreams.



                                                  2

      Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 2 of 14 PageID #: 1241
        A.      Specific Jurisdiction

        Specific personal jurisdiction over a nonresident defendant exists only to the extent

permitted by a state’s long-arm statute and the Due Process Clause of the United States

Constitution. 1 Bridgeport Music, Inc. v. Still N The Water Pub, 327 F.3d 472, 477 (6th Cir. 2003).

“The Due Process Clause of the Fourteenth Amendment constrains a State’s authority to bind a

nonresident defendant to a judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283 (2014)

(citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980)). For a nonresident

defendant to be subject to personal jurisdiction, he must have “certain minimum contacts [with the

forum State] such that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.” Id. (citations, quotation marks, and ellipsis omitted). Therefore, the Court

focuses on “the relationship among the defendant, the forum, and the litigation,” AlixPartners,

LLP v. Brewington, 836 F.3d 543, 549 (6th Cir. 2016) (citing Walden, 571 U.S. at 283; Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 472-73 (1985)), and employs three criteria for the exercise

of specific jurisdiction:

             “First, the defendant must purposefully avail himself of the privilege of
             acting in the forum state or causing a consequence in the forum state.
             Second, the cause of action must arise from the defendant’s activities
             there. Finally, the acts of the defendant or consequences caused by the
             defendant must have a substantial enough connection with the forum state
             to make the exercise of jurisdiction over the defendant reasonable.”




1
   Tennessee’s long-arm statute permits personal jurisdiction arising from “any basis not
inconsistent with the constitution of this state or the United States,” Tenn. Code Ann. § 20-2-
214(a)(6), and, thus, functionally serves to extend the Court’s personal jurisdiction to the limits
allowed by the Constitution. Intera Corp. v. Henderson, 428 F.3d 605, 616 (6th Cir. 2005). “[T]hus,
the two questions become one.” Mich. Coalition of Radioactive Material Users, Inc. v.
Griepentrog, 954 F.2d 1174, 1176 (6th Cir. 1992) (citing Chandler v. Barclays Bank PLC, 898
F.2d 1148, 1150-51 (6th Cir. 1990)).
                                                  3

    Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 3 of 14 PageID #: 1242
Id. at 549-50 (emphasis in original) (quoting Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503

F.3d 544, 550 (6th Cir. 2007) and S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374 (6th Cir.

1968)).

          The Sixth Circuit has directed that “[w]hen the district court resolves a Rule 12(b)(2)

motion solely on written submissions, the plaintiff’s burden is “relatively slight,” and “the plaintiff

must make only a prima facie showing that personal jurisdiction exists in order to defeat

dismissal[.]” AlixPartners, LLP, 836 F.3d at 549 (quoting Air Prods., 503 F.3d at 549 (citations

and quotation marks omitted)). A plaintiff meets this burden by setting forth “specific facts

showing that the court has jurisdiction.” Serras v. First Tenn. Bank Nat. Ass’n, 875 F.2d 1212,

1214 (6th Cir. 1989) (citation and quotation marks omitted). “[T]he pleadings and affidavits

submitted must be viewed in a light most favorable to the plaintiff, and the district court should

not weigh ‘the controverting assertions of the party seeking dismissal.’” Air Prods., 503 F.3d at

549 (quoting Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir. 1991)).

          B.     The Court’s February 2020 Ruling

          In the February 11, 2020, Memorandum Opinion on the Motions to Dismiss, the Court

found that Plaintiffs had not established that Smoke Dreams purposefully availed itself of the

privilege of acting in Tennessee in a manner sufficient to allow the reasonable exercise of specific

personal jurisdiction. (Doc. No. 34 at 6-11.) Of particular note, the Court declined to infer, without

more, that Smoke Dreams demonstrated an intent to maintain continuing relationships and

obligations in Tennessee by locating a retail store near the Tennessee border. (Id. at 9.) The Court

concluded that there was insufficient evidence that Smoke Dreams engaged itself in Tennessee in

relation to this dispute. (Id. at 10-11.)




                                                  4

   Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 4 of 14 PageID #: 1243
       C.      Discussion of Plaintiffs’ New Evidence

       Plaintiffs argue that new evidence satisfies the first part of the three-prong specific

jurisdiction test – purposeful availment – by demonstrating that Smoke Dreams intentionally and

successfully marketed its products to Tennesseans. For evaluating purposeful availment, the Sixth

Circuit has adopted the “stream of commerce ‘plus’ approach,” under which “[t]he placement of a

product into the stream of commerce, without more, is not an act of the defendant purposely

directed toward the forum State.” Bridgeport Music, 327 F.3d 472, 479-80 (6th Cir. 2003). “The

question is whether a defendant has followed a course of conduct directed at the society or

economy within the jurisdiction of a given sovereign.” J. McIntyre Mach. v. Nicastro, 564 U.S.

873, 884 (2011); Devault-Graves Agency, LLC v. Salinger, No. 2:15-cv-02178-STA, 2015 WL

6143513, at *5 (W.D. Tenn. Oct. 19, 2015). The court may consider (1) the defendant’s direction

or control over the flow of the product into the forum; (2) the quantity of the defendant’s particular

product regularly flowing into the forum; and (3) the distinctive features of the forum that connect

it with the product in question. Devault-Graves, 2015 WL 6143513, at *5.

       Plaintiffs primarily rely on deposition testimony from Abdelshahed, Smoke Dreams

manager Fanous Kamel, and Mina Sanek, the purchaser and current operator of Smoke Dreams.

Abdelshahed testified that he opened the Smoke Dreams store in Oak Grove, Kentucky because it

was “very close” to the “main target” of Fort Campbell and would “attract” military business; and

he intended for the store’s “main customers” to come “from the base camp.” (Doc. No. 67-1 at 27,

41, 81.) Although Abdelshahed knew many military personnel lived in Kentucky, he also knew

part of Fort Campbell was “in Tennessee.” (Id. at 27.) Furthermore, Smoke Dreams advertised a

15% “military discount” in the window of the store to attract more of those customers. (Id. at 29;

Doc. Nos. 67-2 at 57, 67-3 at 37.)



                                                  5

   Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 5 of 14 PageID #: 1244
       Kamel and Sanek confirmed the strategy of attracting the business of military members

stationed at “very big” Fort Campbell. (Doc. Nos. 67-2 at 57, 67-3 at 37.) Kamel testified that

military personnel stationed at Fort Campbell were the primary customers at Smoke Dreams. (Doc.

No. 67-2 at 52-53.) Moreover, Sadek testified that “soldiers make up a big part of [the] customer

base”; “90% of the people [ ] are military and soldiers”; the soldiers either live on the base, in Oak

Grove, Kentucky, or in Clarksville, Tennessee; Clarksville is much larger than Oak Grove; and

the store relies on customers from Clarksville, Tennessee in addition to Oak Grove. (Doc. No. 67-

3 at 37, 86, 107.) Kamel and Sanek checked drivers’ licenses as part of making sales at the store,

and they each saw Tennessee licenses. (Doc. Nos. 67-2 at 54, 67-3 at 87.)

       The Court concludes that Plaintiffs have demonstrated purposeful availment with this new

evidence that Smoke Dreams intentionally directed sales at Fort Campbell military personnel who

are Tennessee residents. Smoke Dreams entirely controlled the flow of its products. Abdelshahed

intentionally opened Smoke Dreams very close to Fort Campbell, and offered a military discount,

to target military customers. Fort Campbell, originally called the “Kentucky-Tennessee Armor

Camp,” has a storied history as part of both Tennessee and Kentucky. See, e.g., U.S. Army Fort

Campbell WWII History, available at https://home.army.mil/campbell/index.php/cultural-

resources/history/wwii-history. Today, “Fort Campbell is a military enclave situated partly within

the confines of the state of Kentucky and partly within the confines of the state of Tennessee.” In

re Air Crash Disaster at Gander, Newfoundland on Dec. 12, 1985, 660 F. Supp. 1202, 1207 (W.D.

Ky. 1987); see also Linfoot v. McDonnell Douglas Helicopter Co., No. 3:09-cv-639, 2015 WL

1190171, at *4 (M.D. Tenn. Mar. 16, 2015) (noting that, although Fort Campbell has a Kentucky

mailing address, it “straddles the border of Tennessee and Kentucky”). Indeed, sister courts have

recently noted that important parts of the base are located in Tennessee, not Kentucky. See, e.g.,



                                                  6

   Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 6 of 14 PageID #: 1245
Bruce v. Esper, No. 5:19-cv-00037-TBR, 2020 WL 520598, at *2 (W.D. Ky. Jan. 31, 2020) (noting

that the Fort Campbell hospital and personnel office are located in Tennessee and transferring case

to the Middle District of Tennessee based on improper venue); Southwinds Contracting, Inc. v.

John J. Kirlin Special Projects, LLC, No. 5:16-cv-00139-TBR, 2016 WL 7031300, at *1 & n.2

(W.D. Ky. Dec. 1, 2016) (differentiating between Fort Campbell, Kentucky, and “the Tennessee

side of Fort Campbell,” and concluding a clinic at issue was to be constructed in “Fort Campbell,

Tennessee”). Accordingly, Abdelshahed intentionally targeted military personnel who were

Tennessee residents.

       Furthermore, Fanous and Sanek confirmed that Abdelshahed’s strategy was successful.

They verified that the vast majority of Smoke Dreams customers are, indeed, military personnel

who resided on-base at Fort Campbell, in Oak Grove, Kentucky, or in Clarksville, Tennessee.

Although the evidence is not overwhelming, Plaintiff have made a prima facie demonstration that

Smoke Dreams “specifically marketed its product to Tennesseans directly or indirectly,” One

Media IP Ltd. v. S.A.A.R. SrL, 122 F. Supp. 3d 705, 718 (M.D. Tenn. 2015). The Court may,

therefore, conclude that Smoke Dreams’ contacts with Tennessee are not “random, fortuitous, or

attenuated, but are the result of deliberate conduct that amounts to purposeful availment.” Air

Prods., 503 F.3d at 551.

       The remaining two elements of the test for specific jurisdiction are also satisfied. First,

Plaintiffs’ causes of action arise from Smoke Dreams’ activities targeted at Tennessee military

customers. This is a “lenient standard,” id. at 553, that may be satisfied if the “defendant’s contacts

with the forum state are related to the operative facts of the controversy,” CompuServe, Inc. v.

Patterson, 89 F.3d 1257, 1267 (6th Cir. 1996); Youn v. Track, Inc., 324 F.3d 409, 419 (6th Cir.

2003), or “lie in the wake of” the defendant’s contacts. Air Prods., 503 F.3d at 553 (citing Lanier



                                                  7

   Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 7 of 14 PageID #: 1246
v. Am. Bd. of Endodontics, 843 F.2d 901, 909 (6th Cir. 1988)). Here, Plaintiffs allege that

Defendants have committed trademark violations by importing, offering for sale, and selling

counterfeit rolling paper products. Plaintiffs produced a photograph of Smoke Dreams’ interior

showing jars containing alleged counterfeit TOP and JOB papers – the crux of this matter – for

sale as recently as April 2019. (Doc. No. 67-1 at 61-64 and Ex. 7.) During his deposition,

Abdelshahed confirmed that the photograph showed Smoke Dreams’ store and several jars of

TOP- and JOB-branded papers offered for sale in the store. (Id.) Plaintiffs have, therefore,

sufficiently demonstrated that their causes of action are “related to” Smoke Dreams’ sales targeted

at military members residing in Tennessee.

       Third, Plaintiffs have demonstrated that the exercise of specific personal jurisdiction is

reasonable given the connection of Smoke Dreams to Tennessee. This final requirement exists

because “minimum requirements inherent in the concept of ‘fair play and substantial justice’ may

defeat the reasonableness of jurisdiction even if the defendant has purposefully engaged in forum

activities.” Air Prods, 503 F.3d at 554 (quoting Burger King, 471 U.S. at 477-78). However,

“where a defendant who purposefully has directed his activities at forum residents seeks to defeat

jurisdiction, he must present a compelling case that the presence of some other considerations

would render jurisdiction unreasonable.” Burger King, 471 U.S. at 477. Moreover, where, as here,

the first two criteria are met, “an inference of reasonableness arises” and “only the unusual case

will not meet this third criteria.” Air Prods, 503 F.3d at 554 (quoting Theunissen, 935 F.2d at

1461). Nevertheless, the Court may consider: (1) the burden on the defendant; (2) the forum state’s

interest; and (3) the plaintiff’s interest in obtaining relief.” MAG IAS Holdings, Inc. v. Schmuckle,

854 F.3d 894, 903 (6th Cir. 2017) (citing City of Monroe Emps. Ret. Sys. v. Bridgestone Corp.,




                                                 8

   Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 8 of 14 PageID #: 1247
399 F.3d 651, 666 (6th Cir. 2005) and Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102,

113 (1987)).

        Here, Smoke Dreams has not advanced any reason why the exercise of jurisdiction would

be fundamentally unreasonable. “Because there is an inference of reasonableness when the first

two [ ] prongs are satisfied, and because there are no considerations put forward by [Smoke

Dreams] to overcome or contradict that inference, the exercise of jurisdiction is reasonable under

the circumstances of this case.” Air Prods., 503 F.3d at 555; see also MAG IAS Holdings, 854

F.3d at 904 (“There is not enough at this point in the litigation . . . to overcome an inference of

reasonableness.”).

        Accordingly, the exercise of specific personal jurisdiction over Smoke Dreams is

authorized by constitutional due process. 2 Smoke Dreams’ Rule 12(b)(2) motion will be denied.

III.    Smoke Dreams’ Rule 12(b)(6) Motion

        Because the Court exercises personal jurisdiction over Smoke Dreams, the Court must

consider Smoke Dreams’ partial Rule 12(b)(6) motion for failure to state a claim. (Doc. No. 22.)

To survive a Rule 12(b)(6) motion, “‘a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). “If the plaintiffs do not

nudge their claims across the line from conceivable to plausible, their complaint must be

dismissed.” Lutz v. Chesapeake Appalachia, L.L.C., 717 F.3d 459, 464 (6th Cir. 2013) (internal



2
  Accordingly, the Court does not reach the question of whether Plaintiffs may establish specific
jurisdiction by means of an inference arising from failure to preserve evidence.


                                                   9

    Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 9 of 14 PageID #: 1248
citation and alterations omitted). Dismissal is likewise appropriate where the complaint, however

factually detailed, fails to state a claim as a matter of law. Mitchell v. McNeil, 487 F.3d 374, 379

(6th Cir. 2007). In deciding a motion to dismiss, the court is not required to accept summary

allegations, legal conclusions, or unwarranted factual inferences. Mixon v. Ohio, 193 F.3d 389,

400 (6th Cir. 1999).

       Smoke Dreams seeks dismissal of Counts One, Four, Five, Six, Seven, and Eight of the

Complaint. (Id. at 18-19.)

       A.      Counts One and Four

       Counts One and Four are Lanham Act claims alleging trademark counterfeiting, 15 U.S.C.

§ 1114, and importation into the United States of articles bearing an infringing mark or name, 15

U.S.C. § 1124. (Doc. No. 1.) Smoke Dreams contends these claims must be dismissed because

they are solely based on conduct that occurred when the CBP intercepted counterfeit papers headed

to Abdelshahed’s home six months before Abdelshahed formed Smoke Dreams. (Id. at 18.)

       For a federal trademark counterfeiting claim, a plaintiff must plausibly allege that: (1) the

defendant infringed a registered trademark in violation of 15 U.S.C. § 1114; and (2) the defendant

intentionally used the mark knowing it was a counterfeit as the term counterfeit is defined in 15

U.S.C. § 1116.” Laukus v. Rio Brands, Inc., 391 F. App’x. 416, 425 (6th Cir. 2010). To satisfy the

first element, a plaintiff must show “(1) that it owns a valid, protectable trademark; (2) that the

defendant used the mark in commerce and without the registrant’s consent; and (3) there was a

likelihood of consumer confusion.” Ford Motor Co. v. Heritage Mgm’t Grp., Inc., 911 F. Supp. 2d

616, 621 (E.D. Tenn. 2012). For a claim under Section 1124, a trademark owner need only allege

that “the defendant imported goods bearing copies of its federally registered marks.” Prime

Hookah, Inc. v. M.K. Distributors Inc., No. CV 20-10231-FDS, 2020 WL 3977381, at *6 (D.



                                                10

  Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 10 of 14 PageID #: 1249
Mass. July 14, 2020) (citing Nike, Inc. v. Eastern Ports Custom Brokers, Inc., 2018 WL 3472628,

at *8 (D.N.J. July 19, 2018) (internal quotations omitted)).

       Smoke Dreams’ argument must be rejected for the reason explained by the Court when it

denied Abdelshahed’s motion to dismiss. (Doc. No. 34 at 12-13.) Smoke Dreams takes too narrow

a view of the Complaint, which is not limited to the counterfeit papers seized by the CBP in January

2018. In short:

            Plaintiffs have alleged that their trademarks are valid and protectable,
            [Smoke Dreams] engaged in an ongoing scheme of unlawful activities
            involving the unauthorized use of Plaintiffs’ marks in commerce through
            the importation and sale of counterfeit rolling papers, and this scheme was
            likely to result in consumer confusion, satisfying 15 U.S.C. § 1114. The
            alleged counterfeiting scheme includes, but is not limited to, the
            counterfeit rolling papers seized by the CBP in January of 2018. Critically,
            the alleged scheme continues through the sale of the counterfeit rolling
            papers at the Kentucky Smoke Dreams retail store. Plaintiffs have further
            alleged that [Smoke Dreams] intentionally used counterfeits as defined by
            law, satisfying 15 U.S.C. § 1116. Count One sufficiently pleads the
            elements of a trademark counterfeiting claim.

(Doc. No. 34 at 12-13 (emphasis added)). Count Four also adequately states a claim because it is

based on similar allegations of a course of conduct beyond January 2018 in which both Abdelshad

and Smoke Dreams knowingly imported counterfeit papers imitating Plaintiffs’ marks. (Doc. No.

1 at 19-20.) Smoke Dreams’ motion will, therefore, be denied regarding Counts One and Four.

       B.         Counts Five, Six, and Seven

       Smoke Dreams argues Counts Five, Six, and Seven – claims under the Tennessee

Consumer Protection Act (“TCPA”) and Tennessee common law – should be dismissed because

they require Smoke Dreams to have acted in Tennessee, and Plaintiffs have failed to allege that

Smoke Dreams took any actions in Tennessee. (Doc. No. 22 at 19.) Plaintiffs respond that they

have alleged actions by Smoke Dreams directed at Tennessee or taken by Abdelshahed in

Tennessee that bring Smoke Dreams within the ambit of these claims. (Doc. No. 29 at 15.)

                                                11

  Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 11 of 14 PageID #: 1250
Construing the Complaint in the light most favorable to Plaintiffs, the Court concludes that

Plaintiffs have adequately alleged actions by Abdelshahed in Tennessee that were taken, at least

in part, by him as the owner of Smoke Dreams. 3 In short, Plaintiffs allege that Abdelshahed opened

Smoke Dreams for the purpose of importing and selling counterfeit rolling papers, and that the two

Defendants acted together in a scheme to achieve that goal. Plaintiffs have therefore plausibly

alleged injury under Tennessee law. At this stage of the case, this is sufficient to allow these Counts

to proceed against both Defendants. 4 Accordingly, Counts Five, Six, and Seven may proceed

against Smoke Dreams.

         C.      Count Eight

         Finally, the parties make cursory arguments concerning Count Eight, a state common law

claim for unjust enrichment. Smoke Dreams contends this claim should be dismissed because

Plaintiffs’ Lanham Act claims “have statutory damages and do not provide Plaintiffs a basis to be

awarded damages under an unjust enrichment remedy.” (Doc. No. 22 at 19.) Plaintiffs respond that

the Lanham Act “does not have a preemptive effect.” (Doc. No. 29 at 25.)

         In Tennessee, unjust enrichment is a quasi-contractual claim by which a court may impose

a contractual obligation where one does not exist. Cole v. Caruso, No. W2017-00487-COA-R3-

CV, 2018 WL 1391625, at *3 (Tenn. Ct. App. Mar. 20, 2018) (citing Whitehaven Cmty. Baptist

Church v. Holloway, 973 S.W.2d 592, 596 (Tenn. 1998)). The Sixth Circuit has held that certain

unjust enrichment claims are preempted by the Copyright Act. See Vanderbilt Univ. v. Scholastic,

Inc., 382 F. Supp. 3d 734, 766-68 (M.D. Tenn. 2019) (citing Ritchie v. Williams, 395 F.3d 283,




3
    Abdelshahed did not seek to dismiss these Counts on this ground.
4
 Smoke Dreams will have an opportunity, at a later stage in the case, to adduce evidence that
Abdelshahed and Smoke Dreams acted independently.
                                                  12

    Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 12 of 14 PageID #: 1251
289 (6th Cir. 2005) and Murray Hill Publ’ns, Inc. v. ABC Commc’ns, Inc., 264 F.3d 622, 638 (6th

Cir. 2001), abrogated on other grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 130

(2010)). This depends on whether the material in question in copyrightable and whether a plaintiff

alleges “an action based on a contract implied in law [which] requires no extra element in addition

to an act of reproduction, performance, distribution or display, [or] an action based on a contract

implied in fact [which] requires the extra element of a promise to pay for the use of the work.” Id.

at 767 (citing Wrench LLC v. Taco Bell Corp., 256 F.3d 446, 453 (6th Cir. 2001)). In Scholastic,

for example, this Court concluded that because the subject matter of a Lanham Act trademark

claim was also copyrightable work, an implied-in-law unjust enrichment claim was preempted by

the Copyright Act. Id. at 769-70 (collecting cases).

       Here, Smoke Dreams has made only the most cursory argument for preemption based on

trademark claims, devoid of any citation to authority. (See Doc. No. 22 at 19.) Critically, Smoke

Dreams has not argued that the trademarks at issue are also copyrightable, and the Complaint

contains no such allegation. (Id.; Doc. No. 1.) It is not the role of the Court to conjure arguments

for Smoke Dreams from whole cloth. See Adams v. Prunick, No. 2:08-cv-156, 2009 WL 3074366,

at *1 (W.D. Mich. Sept. 23, 2009) (“It the role of the attorneys to make the arguments before the

Court and it is the role of the Court to make decisions based upon those arguments.”). This Court

has previously concluded that Plaintiffs have adequately stated an unjust enrichment claim against

Abdelshahed, who – represented by the same counsel – did not make any pre-emption argument.

(Doc. Nos. 22 at 17; 34 at 19.) This claim shall proceed against Smoke Dreams as well.

IV.    Conclusion

       For these reasons, Plaintiff’s Partial Motion for Reconsideration will be granted. The

Court’s February 11, 2020 Memorandum Opinion and Order will be vacated in part concerning



                                                13

  Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 13 of 14 PageID #: 1252
only the grant of Smoke Dreams’ Rule 12(b)(2) Motion to Dismiss on specific personal jurisdiction

grounds and the denial of Smoke Dreams’ Rule 12(b)(6) Motion as moot. Smoke Dreams’ Rule

12(b)(2) Motion and Rule 12(b)(6) motions will be denied. This matter will proceed against both

Abdelshahed and Smoke Dreams.

       An appropriate Order will enter.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               14

  Case 3:19-cv-00356 Document 75 Filed 09/08/20 Page 14 of 14 PageID #: 1253
